NO.       91-016

            IN THE SUPREME COURT O F THE STATE         O F MONTANA




            Plaintiff and Respondent,
                                                           CLERK OF S U P R E M E COURT
     -vs-                                                     STATE OF MONTANA

THOMAS D. HOLT and GEORGINE 0. HOLT, husband and w i f e ,                 GUY HOLT,
DAWN MARIE HOLT,

            Defendants and Appellants.



APPEAL FROM:     District Court of the Fifth J u d i c i a l D i s t r i c t ,
                 In and for the County of Beaverhead,
                 The Honorable Frank M. D a v i s , Judge p r e s i d i n g .


COUNSEL O F RECORD:

            For Appellant:
                 W. Cecil Jones, Dillon, Montana.

            For Respondent:
                 J o h n H. J a r d i n e a n d David A.    Grauman; J a r d i n e &
                 Grauman, Whitehall, Montana.


                                  Submitted on briefs :             April 18, 1991
                                                    Decided:        May 30,      1991
Filed:



                                      f
                                      Clerk
Justice R.C. McDonough delivered the Opinion of the Court.

     Defendants Thomas D. Holt, Georgine 0 . Holt, Guy Holt, and
Dawn Marie Holt appeal from a judgment and decree of foreclosure
entered by the Fifth Judicial District, Beaverhead County.   It is
uncontested that the defendants were in default on a mortgage which
was entered into with plaintiff, Harry C. Howard. The mortgage was
secured by certain real property located in Beaverhead County.
     The defendants maintain that the District Court erred when it
looked only at the promissory note and mortgage during the
foreclosure proceeding. They further argue that the District Court
should have considered a property exchange agreement, entered into
by the parties four months before the note and mortgage were
signed.
     We disagree.   Relevant evidence is defined as
     .
     '
     I    ..
           evidence having any tendency to make the existence
     of any fact that is of consequence to the determination
     of the action more probable or less probable than it
     would be without the evidence." Rule 401, M.R.Evid.
     The District Court held that the note and mortgage superseded
all prior agreements, including the property exchange agreement,
entered into by the parties.   The property exchange agreement had
performed its written purpose when the parties completed theirtax-
free exchange of like   assets.   Its provisions cannot be utilized
to change the plain wording of the written promissory note and
mortgage, and was therefore irrelevant to the issues of default and
foreclosure.
     Determination of relevance and admissibility of evidence is
within the discretion of the trial court.   We will not reverse its
determination of these issues unless a clear abuse of discretion
is shown.    Dahlin v. Holmquist (1988), 235 Mont. 17, 766 P.2d 239.
We find no abuse of discretion and, accordingly, the judgment of
the District Court is affirmed.     This appeal is dismissed.   Let
remittitur issue forthwith.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to West
Publishing Company




We Concur:
                                            May 30, 1991

                            CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


W. CECIL JONES
Attorney at Law
134 East Reeder Street
P.O. Box 166
Dillon, MT 59725

John H. Jardine and David A. Grauman
JARDINE & GRAUMAN
P.O. Box 488
Whitehall, Montana 59759

                                               ED SMITH
                                               CLERK O F THE SUPREME COURT
                                               STATE O F MONTANA

                                               BY:
                                                  Deputy
                                                         ?jv